EXHIBIT 10.21



VALLEY FINANCIAL CORPORATION


RETENTION BONUS PLAN


The Valley Financial Corporation Retention Bonus Plan (the Plan) was
established, effective November 16, 2014, by Valley Financial Corporation in
order to retain Employees following the Plan of Merger, dated as of November
16, 2014, by and between Valley Financial Corporation and BNC Bancorp (the
“Merger Agreement”).


ARTICLE I
DEFINITIONS


1.01.    Administrator


Administrator means the Chief Executive Officer of the Corporation.


1.02.    Bank


Bank means Valley Bank.


1.03.    Board


Board means the Board of Directors of Valley Financial Corporation.


1.04.    Cause


Cause means (i) the Participant's refusal or willful failure to substantially
perform his duties for the Company (other than any such failure resulting from
her incapacity due to physical or mental illness); (ii) the Participant's
failure to improve his work performance to an acceptable level after the
Participant was previously warned in writing by the Corporation or the Bank
about poor performance; (iii) the willful engaging by the Participant in illegal
conduct or any conduct which is demonstrably and materially injurious to the
Corporation or the Bank. Without limiting the generality of the foregoing, Cause
shall include the issuance of a removal order or similar order by a governmental
regulatory agency with appropriate jurisdiction prohibiting the Participant from
participating in the affairs of the Corporation or Bank. Any act or failure to
act based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Corporation or Bank shall be
conclusively presumed to be done, or omitted to be done, by the Participant in
good faith and in the best interests of the Corporation and Bank.


1.05.    Corporation


Corporation means Valley Financial Corporation.


1.06.    Determination Date


Determination Date means November 16, 2014, the date this Plan was adopted by
the Board.
 
1.07    Effective Date


Effective Date means the Effective Date of the merger of Valley Financial
Corporation into BNC Bancorp, as defined in the Merger Agreement.


1.08.    Good Reason


Good Reason means that one of the following conditions arises without the
Participant's consent:


(a)
A material diminution in base salary or authority, duties or responsibilities,
or



(b)    Unless specifically agreed to in writing by Participant, the requirement
by the Corporation, Bank or any successor the the Corporation or the Bank, that
the Participant be based anywhere other than a location that is thirty (30) or
less miles from where his or her office is located on the Determination Date,
except for required travel on business for the Corporation, Bank or




--------------------------------------------------------------------------------

EXHIBIT 10.21



any successor to the Corporation or the Bank to an extent substantially
consistent with the business travel obligations which the Participant undertook
on behalf of the Corporation and/or the Bank prior to the Determination Date.


1.09    Participant


Participant means an employee of the Corporation or the Bank and who is
designated as a Participant in the Plan.


1.10.     Plan


Plan means the Valley Financial Corporation Retention Bonus Plan.


1.11.    Retention Bonus


Retention Bonus means the amount payable pursuant to Article III hereof.




ARTICLE II
PARTICIPATION


The individuals named in Exhibit I to the Plan are entitled to participate in
the Plan.




ARTICLE III
BENEFITS


3.01.    Retention Bonus




(a)A Participant listed on Exhibit I attached hereto will be paid a Retention
Bonus in the amount specified on Exhibit I [(or such other amount determined by
the Administrator on the Effective Date].


(b)A Participant who terminates employment prior to the Effective Date, other
than for Good Reason, or who is terminated for Cause shall not be entitled to
the Retention Bonus.


(c)The Retention Bonus will be paid in a single lump sum payment on the
Effective Date.


3.02.    Withholding


The Retention Bonus will be paid to the Participant after any applicable
federal, state, and local income or employment taxes have been withheld from the
Retention Bonus amount.




ARTICLE IV
AMENDMENT AND TERMINATION


4.01.    Amendment


By action of the Board, the Corporation may modify, alter, or amend the Plan, in
whole or in part at any time or for any reason. An amendment may be made
retroactively if it is necessary to make this Plan conform to applicable law.


4.02    Termination


By action of the Board, the Corporation may terminate the Plan at any time or
for any reason.








--------------------------------------------------------------------------------

EXHIBIT 10.21



ARTICLE V
ADMINISTRATION


The Chief Executive Officer shall serve as the Administrator of the Plan.
The Administrator must administer the Plan by its terms and has all powers
necessary to do so. The Administrator must interpret the Plan. The
Administrator’s duties include, but are not limited to determining the answers
to all questions relating to the employees’ eligibility to become Participants.


A determination that the Administrator makes in good faith is conclusive and
binding on all persons. The Administrator’s decisions, however, may not take
away any rights that the Plan specifically gives to a Participant.




ARTICLE VI
GENERAL PROVISIONS


6.01.    Construction


One gender includes the other, and the singular and plural include each other
when the meaning would be appropriate. The Plan’s headings and subheadings have
been inserted for convenience of reference only and must be ignored in any
construction of the provisions. If a provision of this Plan is illegal or
invalid, that illegality or invalidity does not affect other provisions. Any
term with an initial capital not expected by capitalization rules is a defined
term according to Plan article I.


6.02.    Governing Law


This Plan is construed, enforced, and administered in accordance with the laws
of the Commonwealth of Virginia (other than its choice of law rules), except to
the extent that those laws are superseded by the laws of the United States of
America.


6.03.    Plan Creates No Separate Rights


The creation, continuance, or change of the Plan or any payment does not give
any person a non-statutory legal or equitable right against the Corporation; or
any of the Corporation’s officers, agents, or other persons employed by the
Corporation. The Plan does not modify the terms of a Participant’s employment.


6.04.    Binding Effect


This Plan shall be binding upon and inure to the benefit of (i) the legatees,
distributes and personal representatives of each Participant, and (ii) any
successor to the Corporation or the Bank. The Corporation shall take such action
as may be required to effect an assumption of the obligations under this Plan by
any successor to the Corporation or the Bank.
6.05.    Action by Corporation


Any action of the Corporation under this Plan may be by resolution of its Board
or by any officer, other person, or committee with authorization from that
Board.








--------------------------------------------------------------------------------

EXHIBIT 10.21



EXHIBIT I




Participant Name
Retention Bonus Amount
 
 





